Case 1:21-cv-00264-HYJ-RSK ECF No. 16, PageID.138 Filed 06/15/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


SUSAN GILLINGS,

              Plaintiff,                                   Case No. 1:21-cv-264

v.                                                         Hon. Hala J. Jarbou

HASLETT PUBLIC SCHOOLS, et al,

            Defendants.
___________________________________/


                                  ORDER STAYING CASE

              As discussed with the parties at the time scheduled for the Rule 16 Scheduling

Conference on June 10, 2021, this case is hereby STAYED pending a settlement conference to be

held with the Hon. Sally J. Berens on August 10, 2021. The Rule 16 Conference shall reconvene

by telephone on August 24, 2021, at 10:00 a.m. if the case does not settle.

              IT IS SO ORDERED.



Dated: June 15, 2021                        /s/ Ray Kent
                                            RAY KENT
                                            United States Magistrate Judge
